internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-116941-99 date date parent sub sub sub acquisition co survivor co target target target target m co v co individual m individual v country a seller plr-116941-99 date a date b date c date d date e date f date g date h a b c d e f y tax professionals company official dear this responds to your authorized representative’s date letter requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for parent as common parent of the consolidated_group of which sub sub and sub are members to file an election the extension is requested for parent to file an election under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations with respect to the acquisition of the stock of target sometimes hereinafter referred to as plr-116941-99 the election on date a the information provided in this request and in later correspondence is summarized below all citations in this letter to regulations under sec_338 are to the regulations as in effect for date a parent is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting on date b sub a wholly-owned domestic subsidiary of parent purchased the assets that make up sub in a fully taxable purchase from seller a u s partnership among the assets purchased was a percent of the outstanding_stock of target a country a holding_company which owned b percent of the stock of target the operating company that is engaged in various businesses the remaining stock of target and c percent of the stock of target was held by target a country a holding_company which was wholly owned by m co a country a holding_company which was wholly owned by individual m a country a citizen the remaining d percent of the stock of target was held by target which was wholly owned by v co a country a holding_company which was wholly owned by individual v a country a citizen on date c sub formed two wholly owned domestic subsidiaries sub and sub sub transferred cash to sub in exchange for all of the stock of sub sub transferred cash and its a percent of the stock of target to sub in exchange for all of the stock of sub on date d sub formed a wholly owned foreign_corporation acquisition co which is not a corporation as defined in sec_301_7701-2 has a single owner and is disregarded for u s tax purposes under sec_301_7701-2 pursuant to foreign law the owners of acquisition co have unlimited liability upon the winding up of the company in the event company assets are insufficient to satisfy the claims against the company on date e target and target were each reincorporated in y the owners of target and target do not have unlimited liability these transactions were changes in the province of incorporation and it is represented that each transaction qualified as a tax-free reorganization under sec_368 on date f acquisition co purchased all of the stock of target from v co and all of the stock of target from m co the only assets of target were the stock of target and target the only asset of target was the stock of target immediately following the date f purchase there was an amalgamation of acquisition co target target target and target pursuant to the laws of y after the stock purchases of target target target and target the shares of the companies were registered under y law and the amalgamation became effective at plr-116941-99 that time the resulting entity survivor co is a y corporation owned by sub and sub in the same proportion as their ownership of target immediately prior to the amalgamation e percent and f percent respectively survivor co is treated as a foreign_corporation having two partners sub and sub for u s tax purposes because it is specifically excluded from being a corporation as defined in sec_301 b i and ii and it has two owners sec_301_7701-2 it is represented that neither parent nor any member of parent’s consolidated_group the purchaser was related to seller m co or v co within the meaning of sec_338 purchaser’s acquisition of the stock of target target target and target qualified as a qualified_stock_purchase as defined under sec_338 acquisition co is a disregarded_entity pursuant to sec_301 c and acquisition co has not filed a form_8832 to make a check-the-box election survivor co is treated as a partnership for u s tax purposes pursuant to sec_301 c and has not filed a form_8832 to elect to be treated as a corporation survivor co is a separate_unit within the meaning of sec_1_1503-2 and treated as a dual_resident_corporation within the meaning of sec_1_1503-2 neither target nor target was a controlled_foreign_corporation as defined in sec_957 prior to the acquisition of the remainder of their stock on date f neither target target target nor target was a passive_foreign_investment_company pfic as defined in sec_1297 on the date of their acquisition by the parent group nor was any of them a pfic immediately thereafter prior to the acquisition neither target target target target individual m nor individual v owned a u s real_property interest as defined in sec_897 neither target target target nor target have any assets involved in a u s trade_or_business either directly or indirectly there have not been nor currently are any loans royalties management fees or other intercompany_transactions between acquisition co and target target target and target neither individual m individual v m co v co target nor target is required to file a u s income_tax return and the period of limitations on assessments under sec_6501 has not expired for purchaser’s or target 3's taxable_year s in which the acquisition occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely the election was due on date g however for various reasons the election was not filed in date h which was after the due_date for the election tax professionals and company official discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_1_338-1 provides that a sec_338 election is an election to apply sec_338 plr-116941-99 to target sec_338 specifies the requirements for making a sec_338 election sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_1_338-1 and v provide that for purposes of sec_1_338-1 ie qualifying for the special rule which provides a later filing_date for an election under sec_338 than ordinarily required a foreign_corporation is considered subject_to united_states tax ie is not eligible for the special rule if it is a controlled_foreign_corporation sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 other than paragraph thereof be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form_8023 must be filed as described in the form and its instructions and also must be attached to form_5471 filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets sec_1_338-2 provides that the purchasing_corporation may make an plr-116941-99 election under sec_338 for target even though target is liquidated on or after the acquisition_date sec_1_338-2 provides that an election may be made for target after the acquisition of assets of the purchasing_corporation by another corporation in a transaction described in sec_381 provided that the purchasing_corporation is considered for tax purposes as the purchaser of the target stock the acquiring_corporation in the sec_381 transaction may make an election under sec_338 for target the term target_affiliate has the same meaning as in sec_338 applied without sec_338 thus a corporation described in sec_338 is considered a target_affiliate for all purposes of sec_338 if a target_affiliate is acquired in a qualified_stock_purchase it is also a target see sec_1_338-1 if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets under sec_338 new target’s deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target’s deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation’s assets is considered to take place after the deemed sale and purchase of target’s assets see sec_1_338-2 sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 plr-116941-99 information affidavits and representations submitted by tax professionals and company official explain the circumstances that resulted in the failure_to_file the election the information establishes that tax professionals were responsible for the election that parent relied on the tax professionals to timely make the election and that the government will not be prejudiced if relief is granted the information also establishes that no returns have been filed that are not consistent with the election and that relief was requested before the failure to make the election was discovered by the service see sec_301_9100-3 and v based on the facts and information submitted including the representations that have been made we conclude that parent acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election with respect to the acquisition of the stock of the target as described above the above extension of time is conditioned on the taxpayers' to the extent they have any u s tax_liability tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 parent should file the election in accordance with sec_1_338-1 and sec_1_338-1 that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form a copy of this letter should be attached to the election form parent must file its return and target must file its final return if and as applicable reporting the acquisition sale as a sec_338 transaction and attach thereto a copy of this letter and a copy of the election form see also sec_1_338-1 and sec_1_338-5 no opinion is expressed as to whether the acquisition of the target stock qualifies as a qualified_stock_purchase whether the acquisition of the target stock qualifies for sec_338 treatment if the acquisition of the target stock qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by target on the deemed asset sale whether acquisition co is in fact a disregarded_entity for federal income purposes whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 of the code and the regulations to be promulgated thereunder the application of sec_1291 through if it is determined that any or all of such foreign plr-116941-99 corporations are passive foreign_corporations and whether survivor co is a dual_resident_corporation within the meaning of sec_1_1503-2 as a result the limitation under sec_1_1503-2 on the use of a dual_consolidated_loss to offset the income of any domestic affiliate will be followed in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives this office has not verified any of the facts or representations submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply under the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours philip j levine assistant chief_counsel corporate
